Appeal from an order of the Supreme Court at Special Term, entered January 23, 1976 in Albany County, which finally determined the distribution of the proceeds of an appropriation award in a proceeding pursuant to section 23 of the Court of *950Claims Act. This court has previously held in the same proceeding that defendant McCarthy’s mortgagee interest had priority over the city’s liens for taxes and interest accruing through December 31, 1966 to the extent of the amount due and owing McCarthy on the mortgage as of that date, and we remitted the matter to Special Term for further proceedings to determine the amount due and owing McCarthy (Matter of Marocco v State of New York, 46 AD2d 572). Special Term directed distribution of the proceeds of the appropriation award in accordance with the order of this court. On this appeal the city seeks to raise again the same issues that were decided by this court on the previous appeal. The doctrine of the "law of the case” is therefore applicable (Martin v City of Cohoes, 37 NY2d 162, 165; Candid Prods, v SFM Media Serv. Corp., 51 AD2d 943), and the order of Special Term should be affirmed on the basis of our prior determination (Diamond v Liberman, 43 AD2d 620). Order affirmed, with costs. Koreman, P. J., Greenblott, Kane, Mahoney and Herlihy, JJ., concur.